Citation Nr: 9909450	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  92-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic 
thoracolumbar pain.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut.  A hearing was held before a hearing officer at 
such Regional Office in May 1992, and the hearing officer's 
decision was entered the same month.  

The appeal was last before the Board in January 1995, at 
which time it was remanded for further development.  
Thereafter, the veteran's file was transferred from the VA 
Regional Office in Hartford, Connecticut, to the VA Regional 
Office (RO) in Boston, Massachusetts.  Following completion, 
in part, of the development directed in the January 1995 
Board remand, the RO continued to deny the benefits sought on 
appeal in a rating decision entered in May 1996, and a 
Supplemental Statement of the Case was mailed to the veteran 
in July 1998.

Thereafter, the appeal was returned to the Board.

The Board observes that, when this case was last before the 
Board in January 1995, the captioned issue on appeal was 
designated as "[e]ntitlement to service connection for back 
disability."  However, in light of its disposition set forth 
hereinbelow, the Board is of the view that the benefit sought 
on appeal by the veteran is more appropriately framed as set 
forth in the two issues listed on the title page.  


FINDINGS OF FACT

1.  Chronic thoracolumbar pain was initially shown during 
peacetime service.  

2.  The claim for service connection for cervical spine 
disability is not plausible.


CONCLUSIONS OF LAW

1.  Chronic thoracolumbar pain was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).

2.  The claim for service connection for cervical spine 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for service 
connection for chronic thoracolumbar pain is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).


I.  Chronic Thoracolumbar Pain

Under the law, service connection may be granted for disease 
or disability incurred in or aggravated by service.  
38 U.S.C.A. § 1131.

The veteran contends, in substance, that he presently has 
chronic thoracolumbar pain which is, moreover, of service 
origin.  In this regard, when seen in service in February 
1984, the veteran complained of having experienced low back 
pain for the preceding three months; the assessment, 
following physical examination which was accomplished 
approximately three weeks later, was "chronic" back pain, 
thought to be related to factors including muscle tension and 
obesity.  In September 1984, the veteran complained of 
experiencing "mid back pain" as well as low back pain; the 
assessment, following the accomplishment of physical 
examination, was "[m]uscle strain, back."  Thereafter, in 
June 1985, the veteran complained of having, for the 
preceding "6-9" months, pain which extended from the 
"thoracic to upper lumbar" portion of his spine.  The 
assessment, following physical examination, implicated 
"[c]hronic" pain referable to the cervical and thoracic 
segments of the veteran's spine.

Subsequent to service, when he was examined by VA in February 
1991, the veteran related experiencing "backaches" since 
his discharge from service.  The pertinent examination 
impression implicated strain referable to the veteran's 
thoracic and lumbar spinal segments.  Most recently, when he 
was examined by VA in June 1995, the veteran indicated that 
he had experienced "middle and low back pain" since early 
in his service tenure and continuously thereafter.  The 
examination impression, following physical examination, was 
"[m]echanical back pain" referable to the thoracic and 
lumbar segments of the veteran's spine.

In considering the veteran's claim for service connection for 
chronic thoracolumbar pain, the Board observes that his 
above-cited complaint, asserted on the occasion of his 
examination by VA in June 1995, relative to having 
experienced 'middle and low back pain' in service, is found 
to be wholly substantiated by service medical evidence.  
Indeed, he was assessed as having 'chronic' pain involving 
the thoracic and lumbar spinal segments of his spine in June 
1985, several years prior to his discharge from service.  
Further, the Board is wholly satisfied that the '[m]echanical 
back pain' assessed with reference to the veteran's thoracic 
and lumbar spinal segments in conjunction with the June 1995 
VA examination is in fact representative of pain involving 
those spinal segments which is (given the veteran's long 
documented history thereof) of chronic derivation.  In light 
of the foregoing observations, then, the Board concludes that 
the veteran's presently shown chronic thoracolumbar pain did 
in fact originate in service.  Service connection for chronic 
thoracolumbar pain is, therefore, granted.  38 U.S.C.A. 
§§ 1131, 5107.  




II.  Cervical Spine Disability

The threshold question to be answered concerning the 
veteran's claim for service connection for cervical spine 
disability is whether he has presented evidence of a well 
grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for cervical spine disability is well grounded.

The veteran contends, in essence, that he presently has 
disablement referable to his cervical spine which is 
traceable to service.  In this regard, when seen in service 
in October 1984, the veteran complained of experiencing back 
pain which extended from the "[c]ervical [r]egion" to the 
lumbar segment of his spine.  Findings on physical 
examination included pain on palpation of the veteran's 
"[l]ower [c]ervical [v]ertebrae", and the assessment 
implicated musculoskeletal pain referable to areas including 
the "[l]ower [c]ervical" region.  The following year, in 
June 1985, the veteran complained of having experienced back 
pain for the preceding duration of nearly one year.  On 
examination, the veteran was noted to have tenderness on 
direct palpation to vertebrae including in the cervical 
spinal segment of his spine, and the assessment implicated 
pain involving the "[l]ower [c]ervical" region.  Subsequent 
to service, when he was examined by VA in February 1991, the 
veteran complained of experiencing pain in areas including 
"the base of [his] neck".  On physical examination of the 
veteran's neck, he complained of experiencing pain on motion.  
Findings on pertinent X-ray examination included 
"[d]egenerative changes" involving several cervical 
vertebrae, and the pertinent overall examination impression 
implicated arthritis involving the cervical spine.  

In considering his claim for service connection for cervical 
spine disability, the Board would observe that, 
notwithstanding the pain referable to the veteran's cervical 
spine which was noted (and assessed) in service in the mid-
1980's, arthritis is the lone pathology/disability involving 
such spinal segment which is currently shown.  Service 
medical records, however, are negative for any reference to 
such pathology/disability.  Rather, the arthritis was first 
shown on pertinent X-ray examination administered the veteran 
by VA in February 1991.  Such date is several years after his 
separation from service, which consideration precludes any 
notion of granting service connection for his arthritis 
(involving the cervical spine) on a presumptive basis in 
accordance with the provisions of 38 U.S.C.A. §§ 1112, 1131 
(West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1998).  Further, 
there is no evidence of record otherwise relating the 
arthritis to service, as may (if extant) warrant a grant of 
service connection therefor in accordance with the provisions 
of 38 C.F.R. § 3.303(d) (1998).  Given the foregoing, then, a 
plausible claim for service connection for cervical spine 
disability is not presented and, accordingly, such claim is 
not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim for service connection was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for cervical spine disability, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to such corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).




ORDER

Service connection for chronic thoracolumbar pain is granted.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for cervical spine 
disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


